 



Exhibit 10.1
Named Executive Officer Salary Actions

                                  Name   2007 Salary   Increase   Percentage
Increase   2008 Salary*
John D. Finnegan
  $ 1,275,000     $ 0       0.0 %   $ 1,275,000  
John J. Degnan
  $ 677,250     $ 33,850       5.0 %   $ 711,100  
Thomas F. Motamed
  $ 761,250     $ 38,050       5.0 %   $ 799,300  
Michael O’Reilly
  $ 703,500     $ 35,200       5.0 %   $ 738,700  
Paul J. Krump
  $ 451,140     $ 18,860       4.2 %   $ 470,000  

 

*   Salary increases take effect on April 1, 2008.

 